Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 25, 2019

                                         No. 04-17-00676-CV

    REAL PROPERTY LOCATED AT 404 FULLER ST., Kerrville, Kerr County, Texas,
                             Appellants

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16620A
                           Honorable N. Keith Williams, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice (not participating)
                  Patricia O. Alvarez, Justice

           Appellant’s motion for rehearing is DENIED.


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court